Opinion by
Judge Palladino,
The Commonwealth of Pennsylvania (¡Commonwealth) appeals here from an opinion and order of the Court of Common Pleas of Philadelphia County (trial court) which denied the Commonwealth’s and the City of Philadelphia’s alternative motions for judgment n.o.v. or a new trial. We affirm.
Inasmuch as (1) the issues raised by the Commonwealth before this Court are identical to those raised before the trial court and (2) we conclude, after a careful review of the record and applicable case law, that the trial court correctly disposed of these issues, we affirm on the basis of the able and comprehensive opinion of the Honorable I. Raymond Keemeb in Edward Gosha, Administrator of the Estate of Minnie Williams v. City of Philadelphia et al., 30 Pa. D. & C. 3d 190 (1982).
Obdeb
And Now, August 8, 1984, the order of the Court of Common Pleas of Philadelphia County at No. 6032 is affirmed.